Citation Nr: 0934908	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disorder has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1978 and from August 1981 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 Regional Office (RO) in 
Milwaukee, Wisconsin rating decision, where the RO reopened 
the Veteran's previously denied claim for service connection 
and denied the claim on the merits.

As noted, the April 2006 rating decision reopened the claim 
and denied it on the merits.  Regardless of the RO's actions, 
the Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been characterized as shown above.


FINDING OF FACT

In August 2009, the Board received notification that the 
Veteran passed away in December 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Tragically, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008). 
 
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  




ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


